BaowN, D. J.
When the aid of the City of Richmond was requested by the captain of the Plymouth Rock, the latter, as I find upon the evidence, was neither in actual nor apprehended danger, being in tow of the Germania, which was fully able to take care of her. The request for aid was- merely to expedite her passage and to take off her passengers for their more convenient landing. It is not, therefore, a case of salvage.
*635The libellant is entitled to a reasonable sum for towage and taking passengers. If the parties do not agree, a reference on that point may be taken.
The costs up to this time arc allowed, and the libellant should pay the disbursements on the arrest of the Yossel.